Exhibit Press release LENCO MOBILE INC. (LNCM:PK) Announces preliminary results of operations for its mobile marketing subsidiary. Wednesday, February 17th SANTA BARBARA, Calif.(BUSINESS WIRE)—Lenco Mobile Inc. (LNCM:PK) today announced preliminary financial results for its mobile marketing subsidiary, Multimedia Solutions, for the year ended December 31st Announcing the results, Michael Levinsohn, CEO of Lenco Mobile Inc., said “Once again our mobile operations have delivered significant growth in both revenue and profits.
